UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CECIL BREWINGTON,                         )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )                  Civil Action No. 08-1762 (PLF)
                                          )
TOM VILSACK, Secretary,                   )
                                        1
United States Department of Agriculture,  )
                                          )
               Defendant.                 )
__________________________________________)


                                  MEMORANDUM OPINION

               This matter is before the Court on the defendant’s motion to dismiss the

complaint for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure (“Mot.”); the pro se plaintiff’s opposition thereto (“Opp.”); and the defendant’s reply

(“Reply”). The Court will grant the defendant’s motion and dismiss this case.

               Plaintiff Cecil Brewington was a class member in the Pigford litigation. See

Pigford v. Glickman, 185 F.R.D. 82 (D.D.C. 1999). He pursued a claim of discrimination

against the United States Department of Agriculture (“USDA”) under the Consent Decree

settling that suit. As provided by the Consent Decree, his claim was considered by a third-party

neutral known as the arbitrator. The arbitrator dismissed his claim on June 6, 2005. See Mot.,

Ex. 1, In Re: The Arbitration of Cecil Brewington, Claim No. 21371 at 6-7 (June 6, 2005).



       1
               The complaint names Edward T. Schafer, former Secretary of Agriculture, as the
party defendant. The Court now substitutes Tom Vilsack, Mr. Schafer’s successor, pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure.
               On June 18, 2008, Congress enacted the Food, Conservation, and Energy Act of

2008 (“FCEA”). Mr. Brewington contends that Section 14012 of the FCEA, see Pub. L. No.

110-246, 122 Stat. 1651, 2209, permits him to renew in this Court the discrimination claim

rejected by the arbitrator in June 2005. See, e.g., Complaint at 17 (“Compl.”); see also Opp. at 6.

The USDA has moved to dismiss Mr. Brewington’s complaint, arguing that he is not among the

limited number of individuals eligible to seek relief under Section 14012. See Mot. at 7-8; see

also Reply at 4-5.

               Mr. Brewington’s case does not differ in any material respect from the case of

Lucious Abrams, another Pigford class member who filed suit in this Court pursuant to Section

14012 of the FCEA.2 In a Memorandum Opinion issued on August 24, 2009, the Court

explained that Mr. Abrams – who, like Mr. Brewington, sought to renew in this Court a claim of

discrimination previously dismissed by the arbitrator – had failed to state a claim. Specifically,

Mr. Abrams had failed to state a claim because (1) Section 14012 permits only those individuals

“who previously submitted a late-filing request under [paragraph] 5(g) of the [Pigford Consent

Decree],” FCEA § 14012(a)(4), to file a discrimination suit against the USDA in this Court;

(2) Mr. Abrams admittedly did not submit a “late-filing request” under paragraph 5(g); and thus

(3) Mr. Abrams did not fall within the class of individuals that Section 14012 was intended to

benefit. See Abrams v. Vilsack, Civil Action No. 08-1760, Memorandum Opinion at 8-9

(D.D.C. Aug. 24, 2009).


       2
               The facts of the two cases are nearly identical. So too are the legal arguments
proffered by Mr. Brewington in this case and Mr. Abrams in his case. (Indeed, it appears that the
same person may have drafted both plaintiffs’ pleadings and papers.) Moreover, the USDA’s
arguments for dismissing Mr. Brewington’s complaint are indistinguishable from its arguments
for dismissing Mr. Abrams’ complaint.

                                                 2
              The foregoing analysis applies with equal force to Mr. Brewington’s complaint.

Thus, the Court hereby incorporates the analysis and conclusion contained in its Memorandum

Opinion of August 24, 2009 in Civil Action No. 08-1760. Accordingly, Mr. Brewington’s

complaint – like Mr. Abrams’ complaint – must be dismissed for failure to state a claim.

              An Order consistent with this Memorandum Opinion shall issue this same day.

              SO ORDERED.



                                                    /s/___________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: August 24, 2009




                                               3